Order filed, July 18, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00524-CV
                                 ____________

                      RONALD SCOTT CATT, Appellant

                                         V.

    CHRISTOPHER DELOZIER AND CLIFFORD J. VACEK, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-229074


                                     ORDER

      The reporter’s record in this case was due May 27, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Mindy Hall, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM